Citation Nr: 1443816	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a broken right fifth finger.

2.  Entitlement to service connection for residuals of a broken nose.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus and/or plantar fasciitis.

6.  Entitlement to service connection for a coccyx disability.

7.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

8.  Entitlement to service connection for a heart disability (claimed as a heart murmur), due to in-service electrocution.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1992 to July 1996.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in April 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's service-connection claims for lumbar spine, left knee, bilateral foot, coccyx, GERD, and heart disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

At the April 2014 hearing, the Veteran presented testimony specifically withdrawing his service-connection claims for residuals of a broken right fifth finger and residuals of a broken nose.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his service-connection claims for residuals of a broken right fifth finger and residuals of a broken nose.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2013).

As noted above, the Veteran perfected an appeal of his service-connection claims for residuals of a broken right fifth finger and residuals of a broken nose.  At the April 2014 hearing, the Veteran and his representative specifically indicated a desire to withdraw both of these claims from appellate status.  As this request was made on the record at the April 2014 hearing, there is no requirement that the request to withdraw be in writing.  38 C.F.R. § 20.204(b) (2013).

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected issues on appeal.  See 38 C.F.R. § 20.204 (2013).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

The appeal of entitlement to service connection for residuals of a broken right fifth finger is dismissed.

The appeal of entitlement to service connection for residuals of a broken nose is dismissed.


REMAND

The Board regrets having to delay adjudication of the Veteran's remaining claims at this time.  However, additional evidentiary development is required before the Board is able to decide each issue on its merits.  Specifically, multiple VA examinations must be scheduled to assess the nature and etiology of the Veteran's claimed disabilities.  

With respect to the Veteran's lumbar spine claim, it is undisputed that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  Although the Veteran appeared for a VA examination in July 2009, the VA examiner could not attribute the Veteran's spine disability to injuries sustained to his back during service without resort to speculation.  Instead of describing why he could not provide this opinion, the examiner simply highlighted the fact that the Veteran had sustained post-service back injuries subsequent to the back injuries he sustained during service, which included being hit by a car in April 1993, and falling off of a horse in May 1994.  The Veteran's service records clearly document these in-service accidents, and also indicate treatment for low back pain and a muscle strain after lifting cases of soda in November 1993.  Without additional explanation as to why he could not provide an etiological opinion without resorting to speculation, the July 2009 VA examiner's opinion remains inadequate for VA purposes.  On remand, a new examination should be scheduled addressing the etiology of the Veteran's current lumbar spine disability or disabilities.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In addition, with respect to the Veteran's coccyx, left knee and bilateral foot disability claims, the Veteran has competently testified to experiencing pain in each of these areas ever since his period of service.  He attests that his coccyx disability was caused by landing on his low back and buttocks after getting hit by the car in 1993, as well as from doing sit-ups in-service to the point where his tailbone broke through the skin.  Similarly, he claims his left knee problems began after both knees were struck in the 1993 car accident, as well as after falling off of a horse in 1994.   Indeed, the Veteran has reported to physicians that he frequently twisted his knees riding bulls and horses in the rodeo during service, and his service records confirm that the Veteran did engage in bull riding during service.  On one occasion, the Veteran complained of both knees giving out while standing watch in May 1996.  The Veteran also testified that his bilateral foot pain began during service due to climbing up ladder wells, physical training, and having to train in boots.  He has complained of ongoing foot pain to his treating physicians and currently wears arch supports, although no specific diagnosis of any foot disability is of record.  The Veteran's service records do however include treatment for a left heel open wound in May 1994.  On remand, the AOJ should schedule the Veteran for examinations of the coccyx, left knee and bilateral feet to clarify the Veteran's current diagnoses, if any, and to determine the etiology of any identified disability.   

The record also demonstrates that the Veteran has a current GERD diagnosis.  The Veteran competently testified that he experienced symptoms of GERD during service to include burning sensations in the throat and mouth at night, which has continued to this day.  His service records do not include a GERD diagnosis, but do show treatment for other gastrological problems, to include gastroenteritis in April 1993.  On remand, an examination should be scheduled to determine whether the Veteran's current GERD is related to the gastrological problems he experienced during service.
Finally, the Veteran asserts that he has a heart murmur that started during service.  The Veteran's post-service treatment records do not identify any current heart disability; however, the Veteran has testified to experiencing racing heartbeats at night and irregular heartbeats that he attributes to being electrocuted during his period of active duty service.  The Veteran's service treatment records confirm that in May 1995 he was exposed to 440 volts of electricity that entered through his right hand and exited his left hand.  On remand, the AOJ should schedule the Veteran for a heart examination to determine whether the Veteran has a current disability of the heart, and if so, whether such disability is a residual of his in-service electrocution.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and etiology of his claimed lumbar spine, coccyx, left knee, bilateral foot, GERD and heart disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA or VBMS eFolder) should be made available and be reviewed by each examiner in conjunction with his or her respective examinations, and each examiner should confirm that such records were available for review.  The examiners should provide opinions and analysis as to the following matters:

a.) With respect to the Veteran's lumbar spine, after 
conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, and opine as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability had its onset in, or is otherwise related to his period of active duty service.   For the purposes of this opinion, the examiner should accept as true the Veteran's reported history of injuring his back during service both in a 1993 car accident, and after falling off a horse in 1994.  The examiner should also note the Veteran's in-service diagnoses of muscle strain after lifting cases of soda in November 1993.  

b.)  With respect to the Veteran's coccyx, after conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any.  If no current coccyx disability exists, this should be made clear.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any coccyx disability had its onset in, or is otherwise related to his period of active duty service.  For the purposes of this opinion, the examiners should accept as true the Veteran's reported history of injuring his coccyx in a 1993 car accident, and when doing sit-ups during service.  

c.)  With respect to the Veteran's left knee, after conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any.  If no current left knee disability exists, this should be made clear.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability had its onset in, or is otherwise related to his period of active duty service.  For the purposes of this opinion, the examiner should accept as true the Veteran's reported history of injuring his left knee in a 1993 car accident, after falling off a horse in 1994, and through twisting injuries while riding bulls and horses during service.  The examiner should also note the Veteran's in-service complaint that both knees gave out while standing watch on May 16, 1996.  

d.)  With respect to the Veteran's feet, after conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any, to include pes planus and/or plantar fasciitis.  If no current bilateral foot disability exists, this should be made clear.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any foot disability had its onset in, or is otherwise related to his period of active duty service, to include climbing up ladder wells, physical training, and having to train in boots.  For the purposes of this opinion, the examiner should accept as true the Veteran's reported history of foot pain since service.  The examiner should also note the Veteran's in-service treatment for a left heel wound in May 1994.  

e.)  With respect to the Veteran's GERD, after conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset in, or is otherwise related to his period of active duty service, to include in-service treatment for gastrological problems (gastroenteritis).  For the purposes of this opinion, the examiner should accept as true the Veteran's reported history of experiencing burning sensations in the throat and mouth since service.  

f.) With respect to the Veteran's heart, after conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any, to include indicating whether a heart murmur exists.  If no current heart disability exists, this should be made clear.  For each identified disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability had its onset in, or is otherwise related to his period of active duty service, to include the Veteran's May 1995 electrocution.  

A rationale for all opinions expressed should be provided.  If any examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, review the entire record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


